Citation Nr: 0924855	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cold injuries of the 
hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to 
October 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  


REMAND

In August 2007, the Veteran filed a statement indicating that 
he sought to re-establish his request for a hearing before 
the Board in this matter.  Accordingly, the case is remanded 
for the following:

1.  The RO must place the Veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date of 
his initial request for such a hearing.
The RO should provide the Veteran with at 
least 30 days notice of his scheduled 
hearing.

2.  This appeal has been advanced on the 
Board's docket pursuan to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

